Citation Nr: 1040622	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  04-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for rheumatoid arthritis, to 
include as secondary to Agent Orange exposure.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral foot 
fungus/onychomycosis, to include as secondary to Agent Orange 
exposure.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2003 and May 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis Missouri.  The March 2003 rating decision denied the 
petition to reopen the claim of service connection for bilateral 
pes planus and the May 2009 rating decision denied the petitions 
to reopen the claims of service connection for rheumatoid 
arthritis and bilateral foot fungus/onychomycosis.

The Veteran testified before a decision review officer (DRO) 
regarding his pes planus in July 2004 and before the undersigned 
at a hearing in September 2010 regarding all issues.  Transcripts 
of both hearings are of record.  A his hearing, he presented 
additional evidence consisting of an August 2010 letter from his 
VA physician.  Normally, absent a waiver from the Veteran, a 
remand is necessary when evidence is received by the Board that 
has not been considered by the RO.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, the letter is cumulative or duplicative of a January 
2009 letter by the same physician.  

In an October 2006 decision, the Board declined to reopen the 
claim of service connection for bilateral pes planus.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a January 2009 
Memorandum Decision, the Court vacated the October 2006 Board 
decision, and remanded the case to the Board for further 
proceedings consistent with its findings noted therein.  Pursuant  
to the Court's Decision, the Board remanded the matter in June 
2009 to provide adequate notification, which was subsequently 
done in a September 2009 letter.  Thus, there is compliance with 
the Court's and the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

The case was last remanded by the Board in May 2010 to afford the 
Veteran his requested hearing before a Board member at his local 
VA office.  The Board's directives have been substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

As will be discussed in greater detail below, the claims of 
entitlement to service connection for rheumatoid arthritis, 
bilateral foot fungus/onychomycosis, and bilateral pes planus are 
being reopened.  The now reopened claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a January 2005 rating decision, the RO denied the 
Veteran's petition to reopen a claim for service connection for 
rheumatoid arthritis; the Veteran did not appeal.

2.  The evidence related to the Veteran's petition to reopen a 
claim for service connection for rheumatoid arthritis that was 
received since the January 2005 rating decision relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.

3.  By a June 1987 rating decision, the RO denied the Veteran's 
claim for service connection for bilateral foot fungus; the 
Veteran did not appeal.

4.  The evidence related to the Veteran's petition to reopen a 
claim for service connection for bilateral foot 
fungus/onychomycosis that was received since the June 1987 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

5.  By a July 1990 decision, the Board denied the Veteran's 
petition to reopen a claim for service connection for bilateral 
pes planus.

6.  The evidence related to the Veteran's petition to reopen a 
claim for service connection for bilateral pes planus that was 
received since the July 1990 Board decision relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim


CONCLUSIONS OF LAW

1.  New and material evidence having been received since the 
final January 2005 rating decision, the claim of entitlement to 
service connection for rheumatoid arthritis is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.156 20.1103 (2010).

2.  New and material evidence having been received since the 
final June 1987 rating decision, the claim of entitlement to 
service connection for bilateral foot fungus/onychomycosis is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1103 (2010).

3.  New and material evidence having been received since the 
final July 1990 Board decision, the claim of entitlement to 
service connection for bilateral pes planus is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.156, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that since the applications to reopen the claims 
are being reopened, the Board need not discuss the VCAA because, 
as a matter of law, any defects in VCAA notice and development is 
harmless error because, to this extent, the claims are being 
granted.

II.  The Merits of the Claims

Law

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103; 38 C.F.R. §§ 19.129, 19.192 (1994).  
A decision of the Board is a final decision, effective as of the 
date stamped on the face of the decision.  38 C.F.R. § 20.1100.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Rheumatoid Arthritis and Bilateral Foot Fungus/Onychomycosis

The Veteran was initially denied service connection for 
rheumatoid arthritis in June 1987 because the evidence did not 
show that it was incurred in service or diagnosed during the 
presumptive period.  The Veteran's claim for foot fungus was also 
denied in that same rating decision; a disability was not show by 
the evidence of record.  Notice of the denial was sent to the 
Veteran on June 19, 1987; the Veteran did not appeal.  A petition 
to reopen the claim of service connection for rheumatoid 
arthritis was denied in January 2005 because the evidence 
submitted was not new and material.  The evidence did not show 
that the disorder was related to the Veteran's military service.  
Notice of the denial was sent to the Veteran on January 7, 2005; 
the Veteran did not appeal.  The Veteran applied to have his 
claims reopened in correspondence dated in May 2008.

With regards to the Veteran's rheumatoid arthritis, the evidence 
of record at the time of the January 2005 rating decision 
consisted of the Veteran's service treatment records (STRs), VA 
treatment records dated through 2004, and a VA examination in 
April 1987.  His STRs did not show any treatment for, or 
diagnosis of, rheumatoid arthritis.  Post-service medical records 
showed a diagnosis of rheumatoid arthritis beginning in 1987.  
None of the treatment records show any opinion as the etiology of 
the Veteran's rheumatoid arthritis, including whether it was 
related to his military service.  

Turning to the Veteran's bilateral foot fungus/onychomycosis, the 
Board notes that the evidence of record at the time of the June 
1987 rating decision consisted of the Veteran's STRs, VA 
treatment records dated through 1987, and the VA examination in 
April 1987.  His STRs and post-service medical records showed no 
treatment for, or diagnosis of, bilateral foot 
fungus/onychomycosis.

The relevant evidence for both issues received since the January 
2005 and June 1987 rating decisions consists of VA treatment 
records dated through 2009, private treatment records dated 
through 2008, a letter from his private physician dated in 
January 2009, a letter from his VA physician dated in January 
2009, and the Veteran's contentions, including his testimony at 
the September 2010 hearing.

The January 2009 letter from his private physician shows that the 
Veteran had rheumatoid arthritis with an associated increase in 
skin thickening.  The letter shows a diagnosis of onychomycosis.  
The January 2009 letter from his VA physician shows that it was 
possible that the Veteran's foot pain in service was the first 
symptom of his arthritis.  The letter also indicates that it was 
possible that the Veteran's exposure to Agent Orange could have 
precipitated his arthritis; however, nothing in the medical 
literature could be found to support such a conclusion.  The 
Veteran's testimony at his hearing reveals that when he was 
stationed in Vietnam, he had sores and what he thought was 
fungus.  The Board observes that the Veteran received the Combat 
Action Ribbon in service; accordingly his lay testimony is 
sufficient to establish the incurrence of such injury since it is 
consistent with the circumstances, conditions, and hardships of 
such service.  See 38 U.S.C.A. § 1154(b).

Because the newly received evidence relates to unestablished 
facts necessary to reopen the previously denied claims; namely, 
evidence that his rheumatoid arthritis could be related to his 
service, his onychomycosis is related to his rheumatoid 
arthritis, and his lay statements regarding the incurrence of 
foot fungus in service, the Board finds that it is both new and 
material.

The Board thus finds that new and material evidence adequate to 
reopen the previously denied petition to reopen a claim of 
service connection for rheumatoid arthritis and the previously 
denied claim of service connection for bilateral foot 
fungus/onychomycosis has been received, and the applications to 
reopen will therefore be granted.
Bilateral Pes Planus

The Veteran was denied service connection for bilateral pes 
planus in a July 1990 Board decision.  The claim was denied 
because the evidence did show an increase in basic pathology of a 
preexisting disorder during active military service.  The Veteran 
applied to have his claim reopened in correspondence received in 
July 2002.  The Veteran's petition to reopen his claim was denied 
in an October 2006 Board decision because no new and material 
evidence was submitted to show an aggravation of the Veteran's 
pes planus during service.  

The relevant evidence of record at the time of the July 1990 
decision consisted of the Veteran's STRs and VA treatment records 
dated through 1989.  The Veteran's entrance examination dated in 
August 1967 showed that the Veteran had pes planus.  A treatment 
record dated in March 1969 shows that the Veteran's pes planus 
was third degree and an orthopedic consult was recommended.  A 
March 1969 orthopedic consult shows that the Veteran had severe 
pes planus; arch supports were prescribed and he received a three 
month profile.  His discharge examination report in July 1969 
showed clinically normal feet; no diagnosis of pes planus was 
noted. 

The relevant evidence received since the July 1990 denial 
consists of additional VA treatment records dated through 2009, 
private treatment records dated through 2008, the January 2009 
private and VA physician letters, and the Veteran's contentions, 
including his testimony at July 2004 and September 2010 hearings.  
None of his post-service treatment records contain any opinion 
that show that his service aggravated his preexisting pes planus.  
The Veteran's testimony at his September 2010 hearing indicated 
an increase in symptomatology of his flat feet during service.  
However, his testimony regarding an increase in symptomatology is 
cumulative of contentions made at the time of the July 1990 
denial and therefore, is not essentially "new."  The January 
2009 private physician letter indicates that the Veteran had 
"rocker-bottom" feet secondary to rheumatoid arthritis.  As 
discussed above, the January 2009 letter from his VA physician 
shows that it was possible that the Veteran's foot pain in 
service was the first symptom of his arthritis.  

Here, the Board finds that the evidence raises the possibility 
that the Veteran's pes planus might either have worsened in 
service or that his foot pain could have been an early symptom of 
rheumatoid arthritis.  The evidence raises the possibility that 
the issues of rheumatoid arthritis and pes planus could be 
interconnected.  Because the newly received evidence relates to 
an unestablished fact necessary to reopen the previously denied 
claim; namely, evidence that his pes planus worsened in service, 
the Board finds that it is both new and material.

The Board thus finds that new and material evidence adequate to 
reopen the previously denied petition to reopen a claim of 
service connection for bilateral pes planus has been received, 
especially in light of the claim of service connection for 
rheumatoid arthritis being reopened and the possibility that the 
symptoms of both disorders are interconnected.  Therefore, the 
application to reopen will therefore be granted.







ORDER

New and material evidence to reopen the claim of service 
connection for  rheumatoid arthritis, to include as secondary to 
Agent Orange exposure, has been received; to this limited extent, 
the appeal is granted.

New and material evidence to reopen the claim of service 
connection for bilateral foot fungus/onychomycosis, to include as 
secondary to Agent Orange exposure, has been received; to this 
limited extent, the appeal is granted.

New and material evidence to reopen the claim of service 
connection for bilateral pes planus, has been received; to this 
limited extent, the appeal is granted.


REMAND

The record indicates that the Veteran continues to receive 
treatment from the VA Medical Center (VAMC) in St. Louis, 
Missouri.  The most recent records are dated in February 2009.  
On remand, any additional treatment records since February 2009 
should be obtained and associated with the claims file.  See 38 
C.F.R. 
§ 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, since the Veteran's claims have been reopened, the Board 
finds that further development is necessary.  Specifically, a VA 
examination is necessary to determine whether the Veteran's 
rheumatoid arthritis began in service or is due to exposure to 
Agent Orange; whether his bilateral foot fungus/onychomycosis was 
incurred in service or is secondary to rheumatoid arthritis or 
exposure to Agent Orange; and whether his bilateral pes planus 
was aggravated in service or whether any increase in 
symptomatology was in fact just the first symptom of rheumatoid 
arthritis.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record 
all of the Veteran's treatment records 
from the St. Louis VAMC dated since 
February 2009.  Efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  All 
actions to obtain the requested records 
should be documented fully in the claims 
file.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2.  After completion of the above 
development, schedule the Veteran for an 
appropriate VA examination pertaining to 
his rheumatoid arthritis, bilateral foot 
fungus/onychomycosis, and bilateral pes 
planus.  The claims file, including a copy 
of this remand, should be made available to 
the examiner for review in conjunction with 
the examination.  The examiner should 
specifically identify that he or she has 
reviewed the claims file and medical 
records.  The examiner is requested to, 
among other things, obtain a detailed 
history of the Veteran's symptoms as 
observed by him and others since service, 
and review the record.  The examiner should 
provide the following opinions:

a)  Whether the Veteran's rheumatoid 
arthritis is related to his military 
service, including whether any in-service 
pain complaints were symptoms of the later 
diagnosed rheumatoid arthritis, or whether 
rheumatoid arthritis is due to Agent Orange 
exposure.

b)  Whether the Veteran has bilateral foot 
fungus/onychomycosis that is related to his 
military service, including whether his 
onychomycosis is proximately due to or 
proximately aggravated by rheumatoid 
arthritis, or whether it is due to Agent 
Orange exposure.

If arthritis aggravated (i.e., permanently 
worsened) the foot fungus/onychomycosis, 
the examiner should identify the percentage 
of disability which is attributable to the 
aggravation, if possible.

c)  Whether the Veteran's preexisting 
bilateral pes planus was aggravated 
(permanently increased in severity) beyond 
the natural progression by his military 
service; or whether any increase in 
symptomatology was not a permanent increase 
in severity but was in fact the early 
symptomatology of rheumatoid arthritis.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale should 
be provided for all opinions expressed.

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  

3.  Ensure that the examination report 
complies with this remand and answers the 
questions presented in the examination 
request.  If any report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as 
appropriate.

4.  Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause shall 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the service connection claims 
in light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


